Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is made and
entered into by and between Surendra Saboo (the “Executive”) and Neutral Tandem,
Inc. d/b/a/ Inteliquent (the “Employer”).

WHEREAS, Executive is or was employed as President and Chief Operating Officer
of Employer pursuant to an Employment Agreement, by and between Employer and
Executive, dated October 1, 2010 (the “Employment Agreement”) attached as
Exhibit A;

WHEREAS, Employer and Executive have agreed that Executive’s employment by
Employer will terminate;

NOW, THEREFORE, in consideration of the promises and payments set forth in this
Agreement, the sufficiency of which are hereby acknowledged, the parties agree
as follows:

1. Executive will step down from his position as President and Chief Operating
Officer on October, 1, 2012 and will provide transition services thereafter as
reasonably requested by Employer in exchange for Executive’s continued
employment by Employer, which employment (including the provision of transition
services) will terminate effective at 11:59 p.m. (Chicago time) on October 31,
2012 (the “Termination Date”). Employer has or will pay Executive’s unpaid base
salary, any unused vacation pay accrued, and any unreimbursed business expenses
submitted and incurred in accordance with Employer’s standard reimbursement
policy through the Termination Date, and will also continue Executive’s benefits
through the Termination Date (the “Termination Payments and Benefits”). The
Termination Payments and Benefits are payable to Executive whether or not
Executive executes this Agreement. As part of the transition services, Employer
and Executive will in good faith work as expeditiously as possible to remove
Executive as an officer or director of any Employer related party.

2. In lieu of any payments payable upon termination to Executive pursuant to the
Employment Agreement:

(a) Employer will pay Executive severance payments equal to twelve (12) months’
base salary at the annual salary rate of $374,000, payable in equal installments
in accordance with Employer’s payroll payment schedule in effect at the time of
payment, provided that any payments that would (absent this proviso) be made
during the six (6) month period after the Termination Date shall instead be paid
on the first business day following the six (6) month period after the
Termination Date (which accumulated payments shall include interest on such
payments at the Wall Street Journal Prime rate plus two percent (2%));

(b) Employer will pay Executive a lump sum payment in the amount of $56,100,
payable within 15 days after the Effective Date;



--------------------------------------------------------------------------------

(c) As long as executive retiree health insurance coverage is offered by
Employer, Executive at his election may continue to participate in Employer’s
health insurance plan as a retired executive upon timely monthly payment to
Employer of the then-applicable Consolidated Omnibus Budget Reconciliation Act,
as amended (“COBRA”) rate for such health insurance coverage and as long as
Employer in its sole discretion maintains a health insurance plan permitting
such participation. For the avoidance of doubt, Employer may amend or terminate
any health insurance plan and/or executive retiree participation in any Employer
health insurance plan at any time. In the event Executive’s health insurance
coverage terminates, Executive will have any rights to continued benefits in
accordance with COBRA;

(d) As of the day after the Termination Date, the vesting date of certain stock
equity awards will accelerate by a period of 18 months. Exhibit B sets out the
equity awards that (1) are already vested as of the Termination Date, (2) will
accelerate on the day after Termination Date and (3) will be forfeited on the
day after the Termination Date. The option awards already vested as of the
Termination Date and the option awards that will accelerate on the day after
Termination Date are hereinafter referred to as the “Vested Options”;

(e) Notwithstanding the terms of any stock option award agreement between
Executive and Employer governing the Vested Options, Executive will have 18
months from the Termination Date to exercise his Vested Options, such exercise
to otherwise be subject to the terms and conditions of the applicable plans and
award agreements. If a corporate event occurs (e.g., a recapitalization)
resulting in the Employer’s compensation committee or board of directors
approving anti-dilution measures with respect to outstanding options held by the
Employer’s officers and directors, the same anti-dilution measures will apply to
any outstanding options held by Executive;

(f) Payments and the accelerated equity awards hereunder will be subject to
applicable federal, state and local taxes and withholding and less any other
deductions authorized by Executive or by law;

(g) In the event of a breach of this Agreement by Executive, (i) the Employer
shall not thereafter be obligated to pay or otherwise make available payments
and benefits set forth in this Section 2 of this Agreement (including without
limitation Executive’s option exercise rights set forth in Section 2(e)) (the
“Severance Payments and Benefits”), and (ii) Executive shall repay to Employer
(A) any amounts paid to Executive pursuant to Section 2(a) and (b), (B) the
shares delivered (or an amount of cash equivalent to such shares) with respect
to restricted share awards pursuant to Section 2(d) and (C) any proceeds of
stock options exercised pursuant to Sections 2(d)(2) and (e), less (D) one
thousand dollars ($1,000.00); and

(h) Executive acknowledges that the payments and benefits set forth in this
Section 2 of this Agreement (the “Severance Payments and Benefits”) exceed any
payments Employer is obligated to pay to Executive.



--------------------------------------------------------------------------------

In the event of a breach of this Agreement by Executive, the remaining
provisions of this Agreement shall remain in full force and effect, including
but not limited to the restrictive covenants and the release.

3. In consideration of the Severance Payments and Benefits:

(a) Executive hereby RELEASES Employer and its past and present parents,
subsidiaries, affiliates, predecessors, successors, assigns, related companies,
entities or divisions, employee benefit plans, trustees, fiduciaries and
administrators, and any and all of its and their respective past and present
officers, directors, partners, agents, representatives, attorneys and employees
(all collectively included in the term the “Employer” for purposes of this
release), from any and all claims, demands or causes of action which Executive,
or Executive’s heirs, executors, administrators, agents, attorneys,
representatives or assigns (all collectively included in the term “Executive”
for purposes of this release), have, had or may have against Employer, based on
any events or circumstances arising or occurring prior to and including the date
of Executive’s execution of this Agreement to the fullest extent permitted by
law, regardless of whether such claims are now known or are later discovered,
including but not limited to any claims relating to Executive’s employment or
termination of employment by Employer, any rights of continued employment,
reinstatement or reemployment by Employer, and any costs or attorneys’ fees
incurred by Executive, PROVIDED, HOWEVER, Executive is not waiving, releasing or
giving up any rights Executive may have to vested benefits under any pension,
savings, stock or equity plan, to continued benefits in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985, to unemployment
insurance, or to enforce the terms of this Agreement, to indemnification in
accordance with Employer’s bylaws, or to any other right which cannot be waived
as a matter of law. In the event any claim or suit is filed on Executive’s
behalf against Employer by any person or entity, Executive waives any and all
rights to receive monetary damages or injunctive relief in favor of Executive.

(b) Executive agrees and acknowledges: (i) that this Agreement is intended to be
a general release that extinguishes all claims by Executive against Employer
arising or occurring prior to and including the date of Executive’s execution of
this Agreement; (ii) that Executive is waiving any rights and claims arising
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans With Disabilities Act, the Age Discrimination in Employment Act,
the Executive Retirement Income Security Act, the Family and Medical Leave Act,
the Illinois Human Rights Act, and all other federal, state and local statutes,
ordinances and common law, including but not limited to any and all claims
alleging breach of contract, personal injury, emotional distress or other torts
or causes of action, to the fullest extent permitted by law; (iii) that
Executive is waiving all rights and claims against Employer, known or unknown,
arising or occurring prior to and including the date of Executive’s execution of
this Agreement; (iv) that the consideration that Executive will receive in
exchange for Executive’s waiver of the rights and claims specified herein
exceeds anything of value to which Executive is already entitled; (v) that
Executive was hereby informed by Employer in writing to consult with an attorney
and that Executive had at least 21 days to consider this Agreement; (vi) that
Executive has entered into this Agreement knowingly and voluntarily with full



--------------------------------------------------------------------------------

understanding of its terms and after having had the opportunity to seek and
receive advice from counsel of Executive’s choosing; and (vii) that Executive
has had a reasonable period of time within which to consider this Agreement.
Executive represents that he has not assigned any claim against the Employer to
any person or entity. Executive agrees not to apply for or seek employment by
Employer.

4. Executive agrees not to make, or cause or attempt to cause any other person
to make any statement, written or oral, or convey any information about Employer
which is disparaging or which in any way reflects negatively upon Employer as
defined in Section 3(a) of this Agreement. Executive and Employer agree that
nothing in this Agreement is meant to preclude Executive or Employer from fully
and truthfully cooperating with any government investigation or inquiry.
Employer agrees that it will instruct Ed Evans, CEO, and David Zwick, CFO, not
to disparage Executive to any third party.

5. Executive specifically acknowledges and reaffirms Executive’s ongoing
obligations to Employer pursuant to Section 4 (the “Restrictive Covenants”) of
the Employment Agreement, including the Proprietary Information and Invention
Agreement executed by the Executive on May 9, 2006, attached as Exhibit C, which
obligations are incorporated herein and will remain in full force and effect.
Executive acknowledges and agrees to return to Employer any and all property of
Employer in Executive’s possession or control, including but not limited to all
materials containing any confidential or proprietary information of Employer, on
or before the Termination Date.

6. If any provision, section, subsection or other portion of this Agreement,
including the Restrictive Covenants of the Employment Agreement incorporated
herein by reference, shall be determined by any court of competent jurisdiction
to be invalid, illegal or unenforceable in whole or in part, and such
determination shall become final, such provision or portion shall be deemed to
be severed or limited, but only to the extent required to render the remaining
provisions and portion of this Agreement enforceable. This Agreement as thus
amended shall be enforced so as to give effect to the intention of the parties
insofar as that is possible. In addition, the parties hereby expressly empower a
court of competent jurisdiction to modify any term or provision of this
Agreement to the extent necessary to comply with existing law and to enforce
this Agreement as modified.

7. Executive and Employer hereby agree and acknowledge the parties’ continued
obligations under Section 6.10 (Section 409A Compliance) of the Employment
Agreement, which obligations are incorporated herein and will remain in full
force and effect.

8. This Agreement does not constitute and shall not be construed as an admission
by Employer that it has violated any law, interfered with any rights, breached
any obligation or otherwise engaged in any improper or illegal conduct with
respect to Executive, and Employer expressly denies that it has engaged in any
such conduct.

9. This Agreement constitutes the entire agreement between the parties and
supersedes all prior negotiations and agreements, except the Restrictive
Covenants and Section 409A Compliance provisions of the Employment Agreement
incorporated herein pursuant to Sections 5 and 7 of this Agreement. This
Agreement may be modified only by a written instrument signed by all parties
hereto. This Agreement may be executed in one or more counterparts, each of
which will be deemed an original, but all of which constitute one and the same
Agreement.



--------------------------------------------------------------------------------

10. Executive hereby agrees and acknowledges that Executive has carefully read
this Agreement, fully understands what this Agreement means, and is signing this
Agreement knowingly and voluntarily, that no other promises or agreements have
been made to Executive other than those set forth in this Agreement, and that
Executive has not relied on any statement by anyone associated with Employer
that is not contained in this Agreement in deciding to sign this Agreement.

11. This Agreement will be governed by the laws of the State of Illinois and all
disputes arising under this Agreement must be submitted to a court of competent
jurisdiction in Chicago, Illinois.

12. Executive may accept this Agreement by delivering an executed copy of the
Agreement to:

Inteliquent

Kathy Joiner

550 West Adams Street

Suite 900

Chicago, Illinois 60661

on the Termination Date or no later than 21 calendar days after Executive’s
receipt of this Agreement, whichever is later.

13. Executive may revoke this Agreement within seven (7) calendar days after it
is executed by Executive by delivering a written notice of revocation to:

Inteliquent

Kathy Joiner

550 West Adams Street

Suite 900

Chicago, Illinois 60661

no later than the close of business on the seventh (7th) calendar day after this
Agreement was signed by Executive. This Agreement will not become effective or
enforceable until the eighth (8th) calendar day after Executive signs it and has
not timely revoked it (the “Effective Date”). If Executive revokes this
Agreement, the parties shall have no obligations under this Agreement, and any
severance and other benefits shall be governed by the Employment Agreement.



--------------------------------------------------------------------------------

WHEREFORE, the parties have executed this Agreement on the date or dates set
forth below.

 

EXECUTIVE     NEUTRAL TANDEM, INC. d/b/a INTELIQUENT By:   /s/ Surendra Saboo  
  By:   /s/ Richard L. Monto Name:   Surendra Saboo     Name:   Richard L. Monto
      Title:   General Counsel and Secretary Date:   October 25, 2012     Date:
  November 2, 2012



--------------------------------------------------------------------------------

EXHIBIT A

Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Stock Awards

 

Type Of Award

   Date Of Award      Amount Of Award      Amount of Award
Already  Vested as of
Termination Date      Amount of Award to
be Accelerated as of
Termination Date      Amount of Award to
be Forfeited as of
Termination Date  

Restricted Shares

     8/26/09         56,700         44,887         11,813         0   

Restricted Shares

     9/30/10         100,000         52,083         37,500         10,417   

Restricted Shares

     2/15/12         60,000         0         33,750         26,250   

Stock Options*

     5/8/06         325,000         325,000         Not applicable        
Not applicable   

Stock Options*

     8/29/06         75,000         75,000         Not applicable         Not
applicable   

Stock Options*

     4/22/08         200,000         200,000         Not applicable         Not
applicable   

Stock Options*

     8/26/09         100,000         79,166         20,834         0   

 

* Subject to the terms and conditions of the Agreement, vested and accelerated
Stock Options will remain exercisable through April 30, 2014.



--------------------------------------------------------------------------------

EXHIBIT C

Proprietary Information and Invention Agreement